FILE COPY



    In re Deborah Lindsey
      ParhamAppellant/s




                              Fourth Court of Appeals
                                      San Antonio, Texas
                                             April 21, 2015

                                         No. 04-15-00241-CV

                                 IN RE Deborah Lindsey PARHAM

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

        On April 21, 2015, relator Deborah Lindsey Parham filed a petition for writ of mandamus
and motion for emergency stay pending a ruling on the mandamus petition. The court has
considered the petition for writ of mandamus and is of the opinion that relator is not entitled to
the relief sought. Accordingly, the petition for writ of mandamus and motion for emergency stay
are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on April 21, 2015.

                                                                 ____________________________
                                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21 day of April, 2015.


                                                                 _____________________________
                                                                 Keith E. Hottle, Clerk




1 This proceeding arises out of Cause No. 2013-PC-3933, styled In the Guardianship of Juanita E. Byrd, An
Incapacitated Person, pending in the Probate Court No. 1, Bexar County, Texas, the Honorable Kelly M. Cross
presiding.